DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 04/08/2021 has been considered by Examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2011/0164015 A1) in view of Kim et al (US 2017/0076671 A1) and Kim (US 2006/0071884 A1).

Claim 1, Kim (Fig. 1-8) discloses a display device (Fig. 1; Paragraph [0038])) comprising: 
pixels (140; Fig. 1 and 5; Paragraph [0039]) that are coupled to data lines (Dm; Fig. 5; Paragraph [0056]), that are supplied with a data signal (DS; Fig. 6) during a display period (P3; Fig. 6; Paragraph [0065]), and that are configured to emit light 
a source capacitor (Cdata; Fig. 1 and 7; Paragraph [0043]) coupled to each of the data lines (D1-D3; Fig. 7); and 
a data driver (120 and 200; Fig. 1) configured to supply the data signal (DS; Fig. 6 and 8) during the display period (P3; Fig. 6 and 8), to supply (200; Fig. 1) a bias signal (Vint; Fig. 1, and 6-8) during a first period (P5; Fig. 6 and 8) in the bias period (P5; Fig. 6 and 8), and to not supply the bias signal (Vint; Fig. 6 and 8) during a second period (Fig. 8; wherein reset signal Rs is a high level for turning off transistors shown in figures 3 and 4 prior to emitting control line En being a low level for turning on transistors M3 shown in figures 5 and 7).  
Kim does not expressly disclose wherein the bias signal has a voltage level that is higher than that of the data signal.
Kim et al (Fig. 1-6) discloses wherein the bias signal (Datam1; Fig. 4) has a voltage level that is higher (Paragraph [0070-0071]) than that of the data signal (Data; Fig. 4).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Kim’s display device by applying a voltage higher than data voltage, as taught by Kim’s, so to use a display device with a voltage higher than data voltage for providing display that is remarkably reduced so that the user may not recognize distortion of a screen (Paragraph [0072]).

Kim (Fig. 5-14) discloses wherein the bias signal (Vint; Fig. 5, 7, 8, 11, and 12) is supplied to (Paragraph [0064]; wherein disclose Vint is supplied node N1 of each of the pixels) a source electrode or a drain electrode (N1; Fig. 6, 7, and 12) of a driving transistor (M1; Fig. 6, 7, and 12) of a respective one of the pixels (142; Fig. 6, 142R, 142G, and 142B; Fig. 7 and 12).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Kim in view of Kim’s display device by applying a bias voltage to source or drain of driving transistor, as taught by Kim, so to use a display device with a bias voltage to source or drain of driving transistor for providing a demultiplexer, an organic light emitting display using the same, and a driving method thereof, capable of reducing the manufacturing cost and displaying images with uniform brightness (Paragraph [0011]).

Claim 11, Kim (Fig. 1-8) discloses method for driving (Fig. 6 and 8) a display device (Fig. 1; Paragraph [0038])) comprising pixels (140; Fig. 1 and 5; Paragraph [0039]) that are coupled to data lines (Dm; Fig. 5; Paragraph [0056]) and that are supplied with a data signal (DS; Fig. 6) during a display period (P3; Fig. 6; Paragraph [0065]), a source capacitor (Cdata; Fig. 1 and 7; Paragraph [0043]) coupled to each of the data lines (D1-D3; Fig. 7), and a data driver (120 and 200; Fig. 1) that is configured to supply a bias signal (Vint; Fig. 6 and 8) during a first period in a bias period (P5; Fig. 
supplying, by the data driver (120; Fig. 1), the data signal (DS; Fig. 6 and 8) to the data lines (Dm; Fig. 5; D1-D3; Fig. 7-8) during the display period (Fig. 6 and 8); 
supplying the bias signal (Vint; Fig. 6 and 8) to the data lines (Dm; Fig. 5; D1-D3; Fig. 7-8) during the first period in the bias period (P5; Fig. 6 and 8); and 
stopping the supply of the bias signal (Vint; Fig. 6 and 8) to the data lines (Dm; Fig. 5; D1-D3; Fig. 7-8) during the second period (Fig. 8; wherein reset signal Rs is a high level for turning off transistors shown in figures 3 and 4 prior to emitting control line En being a low level for turning on transistors M3 shown in figures 5 and 7), and 
wherein the pixels (140; Fig. 5) are configured to emit light (Paragraph [0068]) corresponding to the data signal (DS; Fig. 6 and 8) during the display period (Fig. 6 and 8) and the bias period (P5; Fig. 6 and 8).  
Kim does not expressly disclose wherein the bias signal has a voltage level that is higher than that of the data signal.
Kim et al (Fig. 1-6) discloses wherein the bias signal (Datam1; Fig. 4) has a voltage level that is higher (Paragraph [0070-0071]) than that of the data signal (Data; Fig. 4).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Kim’s display device by applying a voltage higher than data voltage, as taught by Kim’s, so to use a display device with a 
Kim in view of Kim does not expressly disclose wherein the bias signal is supplied to a source electrode or a drain electrode of a driving transistor of a respective one of the pixels.
Kim (Fig. 5-14) discloses wherein the bias signal (Vint; Fig. 5, 7, 8, 11, and 12) is supplied to (Paragraph [0064]; wherein disclose Vint is supplied node N1 of each of the pixels) a source electrode or a drain electrode (N1; Fig. 6, 7, and 12) of a driving transistor (M1; Fig. 6, 7, and 12) of a respective one of the pixels (142; Fig. 6, 142R, 142G, and 142B; Fig. 7 and 12).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Kim in view of Kim’s display device by applying a bias voltage to source or drain of driving transistor, as taught by Kim, so to use a display device with a bias voltage to source or drain of driving transistor for providing a demultiplexer, an organic light emitting display using the same, and a driving method thereof, capable of reducing the manufacturing cost and displaying images with uniform brightness (Paragraph [0011]).

Claims 2 and 12, Kim (Fig. 1-8) (US 2011/0164015 A1) discloses wherein the data driver (120 and 200; Fig. 1) is configured to supply the pixels (140; Fig. 1) with the bias signal (Vint; Fig. 6 and 8) during the first period (P5; Fig. 6 and 8), and wherein the source capacitor (Cdata; Fig. 1 and 7) is configured to supply the pixels (Fig. 7 and 8) with the bias signal (Vint; Fig. 6 and 8) during the second period (Fig. 8; wherein reset 

Claims 3 and 13, Kim (Fig. 1-8) (US 2011/0164015 A1) discloses wherein the first period (P5; Fig. 6 and 8) and the second period (Fig. 8; wherein reset signal Rs is a high level for turning off transistors shown in figures 3 and 4 prior to emitting control line En being a low level for turning on transistors M3 shown in figures 5 and 7) correspond to one frame period (Fig. 6 and 8; wherein figure shows one frame period).  

Claims 4 and 14, Kim (Fig. 1-8) (US 2011/0164015 A1) discloses wherein the first period (P5; Fig. 6 and 8) and the second period (Fig. 8; wherein reset signal Rs is a high level for turning off transistors shown in figures 3 and 4 prior to emitting control line En being a low level for turning on transistors M3 shown in figures 5 and 7) correspond to one horizontal period (Fig. 6 and 8; Paragraph [0040]; wherein discloses a horizontal period).  

Claims 5 and 15, Kim (Fig. 1-8) (US 2011/0164015 A1) discloses wherein the data driver (120 and 200; Fig. 1) comprises: -3- 111471994.2Appin No. 16/407,935 Amdt date August 17, 2020 Reply to Office action of May 20, 2020 
a data driving module (120 and 200; Fig. 1) configured to supply the data signal (DS; Fig. 6-8) and the bias signal (Vint; Fig. 6-7) to the data lines (Dm; Fig. 6; D1-D3; Fig. 7 and 8); and 


Claims 6 and 16, Kim (Fig. 1-8) (US 2011/0164015 A1) discloses wherein the switching module (T1-T4’; Fig. 7) is in an on-state (Rs; Fig. 8) during the display period (Fig. 8) and the first period (P5; Fig. 8), and is in an off-state (Rs; Fig. 8) during the second period (Fig. 8; wherein reset signal Rs is a high level for turning off transistors shown in figures 3 and 4 prior to emitting control line En being a low level for turning on transistors M3 shown in figures 5 and 7).  

Claims 7 and 17, Kim (Fig. 1-8) (US 2011/0164015 A1) discloses wherein the data driver (120 and 200; Fig. 1) comprises: 
a data driving module (120; Fig. 1) configured to supply the data signal (DS; Fig. 6-8) to the data lines (Dm; Fig. 6; D1-D3; Fig. 7 and 8); 
an analog voltage input module (200; Fig. 2) configured to supply the bias signal (Vint; Fig. 1, 7, and 8) to the data lines (Dm; Fig. 6; D1-D3; Fig. 7 and 8); and 
a switching module (T1-T4’; Fig. 7) configured to control electrical coupling between the data driving module (120; Fig. 1 and 7) and the data lines (D1-D3; Fig. 7 and 8), and between the analog voltage input module (Vint; Fig. 1 and 7) and the data lines (D1-D3; Fig. 7 and 8).  

Claims 8 and 18, Kim (Fig. 1-8) (US 2011/0164015 A1) discloses wherein the switching module (T1-T4’; Fig. 7) is controlled to be in a first position (CS1-CS3 and P1; Fig. 8) in which the data driving module (120; Fig. 1) is coupled to the data lines (D1-D3; Fig. 7 and 8) during the display period (Fig. 8), is controlled to be in a second position (Rs; Fig. 8) in which the analog voltage input module (200 and Vint; Fig. 1 and 7) is coupled to the data lines (D1-D3; Fig. 7 and 8) during the first period (P5; Fig. 8), and is controlled (Fig. 8) to be in a third position (Fig. 8; wherein figure shows transistors T1-T4’ are all turned off prior to emitting control line being switched) in which the data driving module (120; Fig. 1) and the analog voltage input module (200; Fig. 1) are separated from the data lines (D1-D3; Fig. 7 and 8) during the second period (Fig. 8; wherein figure shows transistors T1-T4’ are all turned off prior to emitting control line being switched).  

Claims 9 and 19, Kim (Fig. 1-8) (US 2011/0164015 A1) discloses wherein the source capacitor (Cdata; Fig. 1 and 7) is configured to charge (Rs; Fig. 8) the bias signal (Vint; Fig. 7 and 8) supplied from the data driver (200; Fig. 1 and 7) during the first period (P5; Fig 8), and is configured to be discharged during the second period (Fig. 8; wherein figure shows transistor T4’ is turned off prior to emitting control line being switched) to supply the bias signal (Vint; Fig. 7 and 8) to a corresponding one of the data lines (D1-D3; Fig. 7 and 8).  

Claims 10 and 20, Kim (Fig. 1-8) discloses, wherein the source capacitor (Cdata; Fig. 1 and 7) is a parasitic capacitor (Paragraph [0043]) of a corresponding one of the data lines (D1-D3; Fig. 7).  

Response to Arguments
Applicant's arguments with respect to claims 1-20 have been considered but are moot in view of the new ground(s) of rejection. 
In view of arguments, the references of Kim (US 2011/0164015 A1), Kim et al (US 2017/0076671 A1), and Kim (US 2006/0071884 A1) have been used for new ground rejection.
Claims 1 and 11 are rejected in view of newly discovered reference(s) to Kim (US 2006/0071884 A1).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J SNYDER whose telephone number is (571)270-3460.  The examiner can normally be reached on Monday-Friday 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh D Nguyen can be reached on (571)272-7772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/Adam J Snyder/Primary Examiner, Art Unit 2691                                                                                                                                                                                                        05/24/2021